DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,278,786. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of the instant application recites a surgical retractor system comprising: a frame portion having a first blade arm, a second blade arm, and a third blade arm operably attached to the frame portion (See Claim 1, Lines 1-8 of the patent); a first blade operably attached to the first blade arm, the first blade including a protrusion extending along the length of an outer wall of the first blade (See Claim 1, Lines 9-14 of the patent); a second blade operably attached to the second blade arm (See Claim 1, Lines 15-16 of the patent); and a third blade operably attached to the third blade arm (See Claim 1, Lines 17-18 of the patent), wherein the first and second blades are configured to move in a cephalad-caudal direction and the third blade is configured to move in an anterior direction, and the first blade comprises an opening extending from a first end to a second end of the first blade, the opening configured to receive a bone pin and engage adjacent bone (See Claim 1, Lines 19-36 of the patent).
As to Claims 2-9: Claims 2-9 of the instant application are substantially similar or identical to Claims 2-9 of the patent.
Claim 10 of the instant application recites a surgical retractor system comprising: a frame portion having a first blade arm, a second blade arm, and a third blade arm operably attached to the frame portion (See Claim 10, Lines 1-8 of the patent); a first blade operably attached to the first blade arm, the first blade comprising a first opening extending from a first end to a second end of the first blade, the first opening configured to receive a first bone pin and engage a first adjacent bone, wherein the first blade includes a protrusion extending along the length of an outer wall of the first blade (See Claim 10, Lines 11-21 of the patent); a second blade operably attached to the second blade arm, the second blade comprising a second opening extending from a first end to a second end of the second blade, the second opening configured to receive a second bone pin and engage a second adjacent bone (See Claim 10, Lines 22-27 of the patent); and a third blade operably attached to the third blade arm, wherein the first and second blades are configured to move in a cephalad-caudal direction and the third blade is configured to move in an anterior direction (See Claim 10, Lines 28-40 of the patent). 
As to Claims 11-16: Claims 11-16 of the instant application are substantially similar or identical to Claims 11-16 of the patent.

Claim Objections
Claim 5 is objected to because of the following informalities:  In Line 1, after the number 2, a comma should be added.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 2, the word “engages” should be replaced with the words --configured to engage--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In Line 1, the word --the-- should be added before the word “second” and in Line 2, the word --the-- should be added before the word “third”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: In Line 2, the words --configured to-- should be added before the word “engage”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: In Line 1, the word --the-- should be added before the word “second” and in Line 3, the word --the-- should be added before the word “third”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-14 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US PG Pub No. 2013/0261401).
Regarding Claim 1, Hawkins et al. discloses a surgical retractor system (100, Figs. 16-22, Paragraphs [0089-0094]) comprising: a frame portion (base 112, Fig. 16) having a first blade arm, a second blade arm, and a third blade arm operably attached to the frame portion (See examiner annotated Fig. 16 below, Paragraph [0094]); a first blade (116a, Fig. 16) operably attached to the first blade arm (Fig. 18), the first blade including a protrusion (52, Fig. 15, Paragraph [0086]. Paragraph [0089] states that “The retractor 100 and its various elements, e.g., the plurality of blades 116a, 116b; a base 112; actuators 114, 118a, 118b; etc., can be generally configured and used similar to other like-named elements discussed herein.” Thus the blade 16 shown in Figs. 14-15 is similar to the blades 116 of system 100 and Figs. 14-15 provide a clear view of the blade structure) extending along the length of an outer wall (external surface of 116a) of the first blade; a second blade (116b, Fig. 16) operably attached to the second blade arm; and a third blade (116c, Fig. 16) operably attached to the third blade arm, wherein the first and second blades are configured to move in a cephalad-caudal direction and the third blade is configured to move in an anterior direction (Paragraph 0094, Figs. 19-22), and the first blade comprises an opening (50, Fig. 15, Paragraph [0086]) extending from a first end (top end, Fig. 14) to a second end (bottom end, Fig. 14) of the first blade, the opening capable of receiving a bone pin and engage adjacent bone (Paragraph [0086]).

    PNG
    media_image1.png
    505
    638
    media_image1.png
    Greyscale

Regarding Claim 2, Hawkins et al. discloses wherein the opening is a partial channel in fluid communication with an interior (internal surface of 116a) of the first blade (Figs. 14-15, Paragraph [0086]).
Regarding Claim 3, Hawkins et al. discloses wherein the partial channel extends along an entire length of the first blade (Fig. 14, Paragraph [0086]).
Regarding Claim 4, Hawkins et al. discloses wherein the partial channel has a semi-circular cross-section (Fig. 15, Paragraph [0086]).
Regarding Claim 6, Hawkins et al. discloses wherein an entry to the opening at the first end of the first blade is tapered (filleted surface surrounding/defining the entrance to 50 as seen in Fig. 15) around a periphery of the entry.
Regarding Claim 8, Hawkins et al. discloses wherein the second blade comprises an opening (50, Fig. 15, Paragraph [0086]) extending from a first end (top end, Fig. 14) to a second end (bottom end, Fig. 14) of the second blade, the opening capable of receiving a second bone pin and engage a second adjacent bone (Paragraph [0086]).
Regarding Claim 9, Hawkins et al. discloses wherein each of the first blade, second blade, and third blade can be translated and angulated independently from one another (via each independent actuator 118a, 118b, 118c, Fig. 16, Paragraph [0094]).
Regarding Claim 10, Hawkins et al. discloses a surgical retractor system (100, Figs. 16-22, Paragraphs [0089-0094]) comprising: a frame portion (base 112, Fig. 16) having a first blade arm, a second blade arm, and a third blade arm operably attached to the frame portion (See examiner annotated Fig. 16 below, Paragraph [0094]); a first blade (116a, Fig. 16) operably attached to the first blade arm (Fig. 18), the first blade comprising a first opening (50, Fig. 15, Paragraph [0086]. Paragraph [0089] states that “The retractor 100 and its various elements, e.g., the plurality of blades 116a, 116b; a base 112; actuators 114, 118a, 118b; etc., can be generally configured and used similar to other like-named elements discussed herein.” Thus the blade 16 shown in Figs. 14-15 is similar to the blades 116 of system 100 and Figs. 14-15 provide a clear view of the blade structure) extending from a first end to a second end of the first blade, the first opening capable of receiving a first bone pin and engage a first adjacent bone (Paragraph [0086], wherein the first blade includes a protrusion extending along the length of an outer wall (external surface of 116a) of the first blade (52, Fig. 15, Paragraph [0086], blade 16 shown in Figs. 14-15 is similar to the blades 116 of system 100 and Figs. 14-15 provide a clear view of the blade structure); a second blade (116b, Fig. 16) operably attached to the second blade arm, the second blade comprising a second opening (50, Fig. 15) extending from a first end to a second end of the second blade (Fig. 14), the second opening capable of receiving a second bone pin and engage a second adjacent bone (Paragraph [0086]); and a third blade (116c, Fig. 16) operably attached to the third blade arm, wherein the first and second blades are configured to move in a cephalad-caudal direction and the third blade is configured to move in an anterior direction (Paragraph 0094, Figs. 19-22). 
Regarding Claim 11, Hawkins et al. discloses wherein each of the first and second openings is a partial channel in fluid communication with an interior (internal surface of 116a & 116b) of the first blade and second blade, respectively (Figs. 14-15, Paragraph [0086]).
Regarding Claim 12, Hawkins et al. discloses wherein the partial channels extend along an entire length of the first and second blades, respectively (Fig. 14, Paragraph [0086]).
Regarding Claim 13, Hawkins et al. discloses wherein the partial channels each have a semi-circular cross-section (Fig. 15, Paragraph [0086]).
Regarding Claim 14, Hawkins et al. discloses wherein an entry to each of the first and second openings at the first ends of the first and second blades, respectively, is tapered (filleted surface surrounding/defining the entrance to 50 of each blade 116a, 116b as seen in Figs. 15 & 16) around a periphery of the entry.
Regarding Claim 16, Hawkins et al. discloses wherein each of the first blade, second blade, and third blade can be translated and angulated independently from one another (via each independent actuator 118a, 118b, 118c, Fig. 16, Paragraph [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US PG Pub No. 2013/0261401) in view of Woolley et al. (US PG Pub. No. 2012/0303034).
Regarding Claim 5, Hawkins et al. discloses the claimed invention as stated above in claim 1, except an insert received along a length of the partial channel, the insert configured to receive a portion of the bone pin. Hawkins et al. does disclose in Paragraph [0086] that “The channel 50 can be configured to receive a surgical instrument slidably inserted therethrough without obstructing a central portion of the working channel 20 defined by the blades 16a, 16b such that a second surgical instrument can be simultaneously inserted through the central portion of the working channel 20. Similarly, the channel 50 can be configured as a guide or track configured to slidably receive a corresponding rail coupled to a surgical instrument inserted through the working channel 20 so as to controllably allow advancement of the surgical instrument through the working channel 20. Non-limiting examples of surgical instruments that can be slidably received in the channel 50 include an endoscope, a fixation pin, and a neuro probe.”
Woolley et al. discloses a surgical retractor (Fig. 1) system comprising: a frame portion (12, Fig. 11) having a first blade arm (26), a second blade arm (28), and a third blade arm (24) operably attached to the frame portion (Fig. 4); a first blade (14) operably attached to the first blade arm; a second blade (16) operably attached to the second blade arm; and a third blade (18) operably attached to the third blade arm, wherein the first and second blades are capable of moving in a cephalad-caudal direction (via pivot point near 420, Fig. 6) and the third blade is configured to move in an anterior direction (via 32, Fig. 15) (Paragraphs [0208 & 0212-0216]), wherein the blades each comprise a longitudinal partial channel (244, Paragraph [0218], Fig. 26) extending along a central portion from a first end (end near 232) to a second end (end near 254) of each blade, the partial channels of each blade each configured to slidably receive an insert (hoop shim 6, Figs. 31-39, Paragraphs [0218, 0224-0230]) which is removably attached to a head of a bone pin (anchor 7, Figs. 35-37) for engaging adjacent bone (Fig. 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Hawkins et al. to add hoop shims which are each connected to a head of a bone pin and configured to be inserted into the channel of each blade as taught by Woolley et al. in order to provide the system with a means for allowing an operative corridor to be registered to an anatomical landmark during a procedure. 
Claims 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US PG Pub No. 2013/0261401) in view of Caspar et al. (US Patent No. 4,616,635).
Regarding Claims 7 & 15, Hawkins et al. discloses the claimed invention as stated above in claim 1, except wherein a portion of the opening is threaded and is configured to engage a threaded portion on a bone pin.
Caspar et al. discloses a surgical retractor blade (Figs. 4-8) comprising an upper attachment portion (horizontal portion 24 of blade, Fig. 4) and a lower body portion (vertical portion of blade, Fig. 7), the lower body portion comprising a first proximal upper portion (22) and a second distal lower portion (23) which translates axially along a longitudinal axis thereof with respect to the first proximal portion, wherein the lower body portion comprises a threaded central channel (46, Fig. 4) formed through the proximal and distal portions for correspondingly receiving a threaded pin (30, Figs. 4-5) such that a working portion (8, Fig. 7) of the blade at a distal tip thereof can be adjustable (Fig. 8) via rotating of the threaded pin (30, Col. 3, Line 53 - Col. 4, Line 63). Caspar et al. teaches using this threaded connection between the two portions of the blade for the purpose of ease of adjustment of longitudinal expansion of the blade that is already placed into a wound.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first blade of the system of Hawkins et al. so that it has a proximal upper portion and an axially translatable distal lower portion and a threaded central channel running therethrough which receives a threaded pin therein for adjusting a distal-most working portion of the blade as taught by Caspar et al. in order to provide a blade which can be adjusted upward or downwardly with respect to an operative corridor and be easily adjusted once already inserted within a patient. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA WEISS/Primary Examiner, Art Unit 3775